

115 HRES 68 IH: Condemning Palestinian incitement and reaffirming the special bond between Israel and the United States.
U.S. House of Representatives
2017-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 68IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2017Mr. Hastings (for himself and Mr. Woodall) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning Palestinian incitement and reaffirming the special bond between Israel and the United
			 States.
	
 Whereas since September 2015 a series of more than 300 terrorist attacks have been carried out against citizens of Israel;
 Whereas these terror attacks are the direct result of incitement by radical Palestinian elements provoking violence and calling on Palestinian youth to murder Jews;
 Whereas Palestinian terrorist attacks are part of the Palestinian Authority’s strategy of popular resistance that was formally adopted by the Palestinian Authority and Fatah at the Sixth Fatah conference in August 2009;
 Whereas according to the Israeli Ministry of Foreign Affairs, since September 2015 Palestinian terrorists have targeted Israeli citizens in 169 stabbings, 124 shootings, 51 vehicular attacks, and 1 vehicle bombing;
 Whereas it is appropriate to list these attacks, which include but are not limited to— (1)an attack on January 8, 2017, when a Palestinian used his vehicle to ram a group of Israel Defense Forces cadets at the Armon Hanatziv promenade in Jerusalem, killing 4 and injuring 17;
 (2)an attack on December 25, 2016, when terrorists fired shots at Israelis from a vehicle in Beit El; (3)an attempted attack on December 24, 2016, when Israeli security forces thwarted a stabbing attack by an Arab woman in the Jerusalem’s Old City;
 (4)an attack on December 24, 2016, when terrorists threw 6 Molotov cocktails at cars in Ofarim; (5)an attack on December 23, 2016, when a Palestinian stabbed a 50-year-old man in Efrat;
 (6)an attack on December 14, 2016, when a Palestinian stabbed two Israeli border police officers and a 13-year-old boy in Jerusalem’s Old City;
 (7)an attempted attack on December 8, 2016, when a Palestinian attempted to stab an Israeli border police officer at the Tapuah Junction;
 (8)an attack on November 26, 2016, when terrorists threw a Molotov cocktail at Israeli police officers in Jerusalem;
 (9)an attempted attack on November 25, 2016, when a 16-year-old Palestinian attempted to stab an Israeli officer in Jerusalem;
 (10)an attack on November 23, 2016, when terrorists threw five Molotov cocktails at a bus near Jerusalem;
 (11)an attack on November 14, 2016, when terrorists threw stones and pipe bombs at Israel Defense Forces soldiers near Rachel’s Tomb in Bethlehem;
 (12)an attack on November 3, 2016, when a terrorist attempted to stab Israel Defense Forces soldiers stationed at a roadside bus stop near Ofra;
 (13)an attack on October 31, 2016, when a member of the Palestinian Authority’s security forces shot and wounded three Israel Defense Forces soldiers in Beit El;
 (14)an attack on October 30, 2016, when a Palestinian used his vehicle to ram and injure three Israeli border police officers near Hebron;
 (15)an attempted attack on October 29, 2016, when a Palestinian attempted to use his vehicle to ram Israel Defense Forces soldiers, after which he exited the vehicle and attempted to stab them, near Ofra;
 (16)an attempted attack on October 19, 2016, when a Palestinian attempted to stab Israeli border police officers at the Tapuah Junction;
 (17)an attack on October 9, 2016, when a Palestinian killed two Israelis in a triple shooting in Jerusalem;
 (18)an attack on September 30, 2016, when a Palestinian stabbed a member of the Israeli security forces at the Qalandia crossing;
 (19)an attempted attack on September 20, 2016, when a Palestinian attempted to stab an Israel Defense Forces soldier near Kiryat Arba;
 (20)an attack on September 20, 2016, when two Israel Defense Forces soldiers were wounded by petrol bombs near Bethlehem;
 (21)an attempted attack on September 19, 2016, when a Palestinian attempted to stab an Israel Defense Forces soldier in Hebron;
 (22)an attempted attack on September 19, 2016, when two Palestinians attempted to stab Israel Defense Forces soldiers in Hebron;
 (23)an attack on September 19, 2016, when a Palestinian stabbed two Israeli police officers at Jerusalem’s Flower Gate;
 (24)an attack on September 18, 2016, when a Palestinian stabbed an Israel Defense Forces soldier in Efrat;
 (25)an attack on September 17, 2016, when a Palestinian stabbed an Israel Defense Forces soldier in Hebron;
 (26)an attack on September 16, 2016, when a Palestinian stabbed an Israel Defense Forces soldier in Hebron;
 (27)an attempted attack on September 16, 2016, when two Palestinians attempted to use their vehicle to ram Israeli civilians in Kiryat Arba;
 (28)an attack on September 16, 2016, when a Jordanian attempted to stab Israeli police officers near Jerusalem’s Old City;
 (29)an attempted attack on September 5, 2016, when a Palestinian attempted to stab Israel Defense Forces soldiers in Jerusalem’s Old City;
 (30)an attack on August 31, 2016, when an Israel Defense Forces soldier guarding Jewish worshippers at Joseph’s Tomb was shot by fire coming from Balata refugee camp in Nablus;
 (31)an attack on August 24, 2016, when a Palestinian stabbed an Israel Defense Forces soldier near Gilad;
 (32)an attack on August 18, 2016, when Israelis riding in a bus were injured after the vehicle was struck by stones;
 (33)an attack on August 14, 2016, when a Palestinian stabbed an Israel Defense Forces soldier in Shaked;
 (34)an attack on August 11, 2016, when a Palestinian stabbed an Israeli citizen visiting the Mount of Olives cemetery in Jerusalem;
 (35)an attempted attack on July 31, 2016, when a Palestinian attempted to stab Israel Defense Forces soldiers in Hawara;
 (36)an attack on July 18, 2016, when a Palestinian stabbed two Israel Defense Forces soldiers on the Gush Etzion-Hebron Highway;
 (37)an attempted attack on July 17, 2016, when a Palestinian was arrested carrying several pipe bombs and knives in Jerusalem;
 (38)an attack on July 9, 2016, when a Palestinian shot and wounded an Israeli motorist at the Tekoa Junction;
 (39)an attempted attack on July 5, 2016, when a Palestinian attempted to stab two Israel Defense Forces soldiers in Ariel;
 (40)an attack on July 1, 2016, when a Palestinian killed one and injured three in a drive-by shooting in Gush Etzion;
 (41)an attempted attack on July 1, 2016, when a Palestinian attempted to stab an Israeli border police officer in Hebron;
 (42)an attack on June 30, 2016, when a 13-year-old girl was stabbed to death in her bed by a Palestinian terrorist from a village near Kiryat Arba;
 (43)an attack on June 30, 2016, when two Israelis were stabbed near the Netanya market; (44)an attack on June 26, 2016, when a Molotov cocktail was thrown at an Israeli car on the Aboud bypass road;
 (45)an attack on June 26, 2016, when a Palestinian driver rammed her vehicle into a car at a hitch-hiking stop, injuring two Israelis near Kiryat Arba;
 (46)an attack on June 21, 2016, when Palestinians threw stones at cars traveling on Route 443; (47)an attack on June 18, 2016, when Palestinians threw more than 20 Molotov cocktails at the Psagot Settlement;
 (48)an attack on June 17, 2016, when Palestinians threw four Molotov cocktails at an Israeli home in Jerusalem;
 (49)an attack on June 8, 2016, when two Palestinian men killed four and injured 17 in the Sarona Market in Tel Aviv;
 (50)an attack on June 6, 2016, when a Palestinian shot at vehicles on Route 465; (51)an attack on June 5, 2016, when Palestinians barraged a bus traveling on Road 437 with stones;
 (52)an attack on June 2, 2016, when Palestinians threw Molotov cocktails at Jewish worshippers in Nablus;
 (53)an attempted attack on June 2, 2016, when a Palestinian attempted to stab an Israel Defense Forces soldier near Einay;
 (54)an attack on June 1, 2016, when Palestinians threw stones at cars traveling on Route 443; (55)an attack on May 30, 2016, when a Palestinian stabbed an Israel Defense Forces soldier with a screwdriver in Tel Aviv;
 (56)an attack on May 24, 2016, when Palestinians threw stones at a bus in Jerusalem; (57)an attempted attack on May 23, 2016, when a Palestinian attempted to stab two Israeli border police officers in Jerusalem;
 (58)an attack on May 22, 2016, when a Molotov cocktail was thrown at a bus in the village of Hawara; (59)an attack on May 22, 2016, when Palestinians threw stones at a bus on Highway 443;
 (60)an attack on May 21, 2016, when Palestinians shot at a passenger bus near Gush Etzion; (61)an attack on May 10, 2016, when multiple pipe bombs injured two Israel Defense Forces soldiers near Hizma;
 (62)an attack on May 10, 2016, when two Palestinians stabbed two Israeli women, aged 86 and 82, in Jerusalem;
 (63)an attack on May 3, 2016, a Palestinian driver rammed his vehicle into three Israel Defense Forces soldiers near Jerusalem;
 (64)an attack on May 2, 2016, when a Palestinian stabbed an Israeli man in Jerusalem’s Old City; (65)an attack on May 1, 2016, when Palestinians threw stones at a car traveling near Efrat, injuring two children;
 (66)an attack on April 19, 2016, when a bomb planted aboard a bus exploded, injuring 21 in Jerusalem; (67)an attack on April 14, 2016, when a Palestinian attacked a group of Israel Defense Forces soldiers with an axe near Gush Etzion;
 (68)an attack on April 14, 2016, when stones were thrown at a car traveling on Highway 431; (69)an attempted attack on April 14, 2016, when two Palestinian children were arrested with knives in Jerusalem’s Old City;
 (70)an attack on March 25, 2016, when a Palestinian attempted to stab Israel Defense Forces soldiers in Jerusalem;
 (71)an attack on March 24, 2016, when two Palestinians stabbed an Israel Defense Forces soldier near Hebron;
 (72)an attack on March 18, 2016, when three Palestinians attacked Israel Defense Forces soldiers with knives;
 (73)an attack on March 17, 2016, when two Palestinians stabbed an Israel Defense Forces soldier in Ariel;
 (74)an attack on March 14, 2016, when two Palestinians attempted to use their vehicle to ram Israelis, later opening fire on civilians and soldiers standing in a bus stop near the entrance to Kiryat Arba;
 (75)an attack on March 11, 2016, when a Palestinian stabbed an Israeli man in Jerusalem; (76)an attack on March 11, 2016, when a Palestinian shot two Israel Defense Forces soldiers near Beit Horon;
 (77)an attack on March 9, 2016, when two Palestinians opened fire on police officers and civilians near Jerusalem’s Old City;
 (78)an attempted attack on March 8, 2016, when a Palestinian attempted to stab Israeli border police officers in Jerusalem’s Old City;
 (79)an attack on March 8, 2016, when a Palestinian opened fire on Israeli border police officers with an automatic weapon near Jerusalem’s Old City;
 (80)an attack on March 8, 2016, when a Palestinian stabbed an Israeli in Petah Tikva; (81)an attack on March 8, 2016, when a Palestinian went on a stabbing spree in Tel Aviv’s Jaffa Port, injuring 10 and killing American student Taylor Force;
 (82)an attack on March 3, 2016, when a Palestinian used her vehicle to ram an Israel Defense Forces soldier at the Gush Etzion junction;
 (83)an attack on March 3, 2016, when a Palestinian stabbed a police officer in the Jordan Valley; (84)an attack on March 3, 2016, when a Palestinian shot and injured a police officer in Rahelim;
 (85)an attack on March 2, 2016, when two Palestinians attacked an Israeli man in his home in Eli; (86)an attack on March 2, 2016, when two Palestinians stabbed two police officers in Har Brakha;
 (87)an attack on February 26, 2016, when a Palestinian critically wounded an Israeli with an axe near Ma’ale Adumin;
 (88)an attempted attack on February 26, 2016, when a Palestinian attempted to stab Israel Defense Forces soldiers near Ramallah;
 (89)an attack on February 24, 2016, when a Palestinian stabbed an Israel Defense Forces reservist near Gush Etzion;
 (90)an attempted attack on February 24, 2016, when two Palestinians were arrested with pipe bombs near Jerusalem’s Old City;
 (91)an attempted attack on February 21, 2016, when a Palestinian was arrested with a large knife prior to attacking Israeli civilians;
 (92)an attempted attack on February 21, 2016, when a Palestinian attempted to stab an Israel Defense Forces soldier in Hebron;
 (93)an attack on February 21, 2016, when a Palestinian attempted to stab an Israel Defense Forces soldier near Nablus;
 (94)an attempted attack on February 20, 2016, when a Palestinian attempted to stab an Israel Defense Forces soldier outside of Jerusalem’s Old City;
 (95)an attack on February 19, 2016, when a Palestinian stabbed two Israeli border policemen outside of Jerusalem’s Old City;
 (96)an attempted attack on February 19, 2016, when a Palestinian attempted to use her vehicle to ram Israel Defense Forces soldiers;
 (97)an attack on February 18, 2016, when two Palestinians stabbed shoppers at a supermarket in Sh’ae Binyamin;
 (98)an attempted attack on February 15, 2016, when a Palestinian attempted to stab an Israel Defense Forces soldier outside of Jerusalem’s Old City;
 (99)an attack on February 14, 2016, when two Palestinians shot at Israel Defense Forces soldiers outside of Jerusalem’s Old City;
 (100)an attempted attack on February 14, 2016, when a Palestinian attempted to stab an Israel Defense Forces soldier in Hebron;
 (101)an attempted attack on February 19, 2016, when a Palestinian attempted to stab an Israel Defense Forces soldier outside of Tekoa-Har Homa;
 (102)an attack on February 19, 2016, when two Palestinians shot at Israel Defense Forces soldiers near Hinanit;
 (103)an attack on February 13, 2016, when a Palestinian stabbed an Israel Defense Forces soldier and a Palestinian man in Hebron;
 (104)an attack on February 9, 2016, when a Palestinian stabbed an Israeli soldier in Hebron; (105)an attack on February 6, 2016, when a Palestinian stabbed an Israeli woman in Rahat;
 (106)an attack on February 4, 2016, when two Palestinians stabbed a mall security guard in Ramle; (107)an attack on February 3, 2016, when three Palestinians killed one Israeli border police officer and wounded two others outside of Jerusalem’s Old City;
 (108)an attempted attack on February 1, 2016, when a Palestinian attempted to stab an Israeli in Sal’it; (109)an attack on January 31, 2016, when a Palestinian opened fire on three Israel Defense Forces soldiers, wounding three near Beit El;
 (110)an attack on January 30, 2016, when a Palestinian stabbed an Israeli outside of Jerusalem’s Old City;
 (111)an attack on January 27, 2016, when a Palestinian stabbed an Israeli in Givat Ze’ev; (112)an attack on January 25, 2016, when two Palestinians stabbed two Israeli women at a supermarket in Beit Horon;
 (113)an attack on January 24, 2016, when a Palestinian gunman opened fire at a vehicle driving near the community of Dolev;
 (114)an attack on January 18, 2016, when a Palestinian stabbed a pregnant Israeli woman in Tekoa; (115)an attempted attack on January 17, 2016, when a Palestinian attempted to stab an Israeli in the West Bank;
 (116)an attack on January 17, 2016, when a Palestinian stabbed an Israeli woman to death outside of her home in Otniel;
 (117)an attack on January 14, 2016, when a Palestinian stabbed an Israel Defense Forces soldier near Nablus;
 (118)an attempted attack on January 14, 2016, when a Palestinian attempted to stab an Israeli near Beit Anoun;
 (119)an attack on January 13, 2016, when an Israeli bus driver was injured after his bus was damaged by a rock thrown by a Palestinian near Jerusalem;
 (120)an attempted attack on January 12, 2016, when two Palestinians attempted to stab Israelis near Kiryat Arba;
 (121)an attempted attack on January 9, 2016, when two Palestinians attempted to stab Israelis in the Jordan Valley;
 (122)an attempted attack on January 7, 2016, when a Palestinian attempted to stab an Israeli near Kiryat Arba;
 (123)an attempted attack on January 7, 2016, when three Palestinians attempted to stab an Israeli near Gush Etzion;
 (124)an attack on January 5, 2016, when an Israeli bus driver was injured after his bus was damaged by a rock thrown by a Palestinian on Highway 79;
 (125)an attempted attack on January 4, 2016, when a Palestinian attempted to stab Israelis outside of the National Police Headquarters in Jerusalem;
 (126)an attempted attack on January 3, 2016, when a Palestinian attempted to stab an Israeli in Jerusalem;
 (127)an attack on January 3, 2016, when a Palestinian opened fire on an Israel Defense Forces soldier in the South Hebron Hills;
 (128)an attack on January 3, 2016, when Palestinian snipers shot an Israel Defense Forces soldier in Hebron;
 (129)an attack on January 2, 2016, when a Palestinian opened fire on Israeli vehicles near Jerusalem; (130)an attack on January 1, 2016, when a Palestinian killed two and injured 8 in a shooting attack in Tel Aviv;
 (131)an attack on January 1, 2016, when a Palestinian shot and killed an Israeli taxi driver in Tel Aviv;
 (132)an attack on December 31, 2015, when a Palestinian used his vehicle to ram an Israel Defense Forces soldier in the West Bank;
 (133)an attack on December 27, 2015, when two Palestinians stabbed an Israel Defense Forces soldier in Hawara;
 (134)an attempted attack on December 27, 2015, when a Palestinian attempted to stab an Israeli in Hebron;
 (135)an attempted attack on December 27, 2015, when a Palestinian attempted to stab an Israeli in the West Bank;
 (136)an attempted attack on December 27, 2015, when a Palestinian attempted to stab an Israeli in Jerusalem’s Old City;
 (137)an attack on December 27, 2015, when a Palestinian stabbed an Israel Defense Forces soldier in Jerusalem’s Old City;
 (138)an attack on December 26, 2015, when a Palestinian used his vehicle to ram an Israel Defense Forces soldier in the West Bank;
 (139)an attempted attack on December 26, 2015, when a Palestinian attempted to stab an Israeli in Jerusalem’s Old City;
 (140)an attack on December 25, 2015, when Palestinians attacked the vehicle of the Latin Patriarch in Bethlehem;
 (141)an attempted attack on December 25, 2015, when a Palestinian attempted to use his vehicle to ram an Israeli in Silwad;
 (142)an attempted attack on December 24, 2015, when a Palestinian attempted to stab an Israel Defense Forces soldier in Hebron;
 (143)an attack on December 24, 2015, when a Palestinian stabbed two Israel Defense Forces soldiers in Ariel;
 (144)an attack on December 23, 2015, when a Palestinian stabbed and killed a rabbi outside of Jerusalem’s Old City;
 (145)an attempted attack on January 20, 2016, when a Palestinian attempted to stab an Israeli in Hebron; (146)an attack on December 19, 2015, when a Palestinian stabbed three Israelis in Raanana;
 (147)an attempted attack on December 18, 2015, when a Palestinian attempted to use his vehicle to ram Israel Defense Forces soldiers in the West Bank;
 (148)an attack on December 14, 2015, when three Israelis were injured after a rock was thrown through the windshield of their car in Beit Aryeh;
 (149)an attack on December 14, 2015, when 14 Israelis were injured in a vehicular ramming attack at a bus stop in Jerusalem;
 (150)an attempted attack on December 13, 2015, when a Palestinian attempted to stab an Israeli civilian in Kiryat Arba;
 (151)an attempted attack on December 11, 2015, when a Palestinian attempted to use his vehicle to ram Israel Defense Soldiers near Kiryat Arba;
 (152)an attack on December 11, 2015, when a Palestinian opened fire on Israel Defense Forces soldiers in Gilboa;
 (153)an attack on December 10, 2015, when a Palestinian used his vehicle to ram Israel Defense Soldiers in the West Bank;
 (154)an attempted attack on December 9, 2015, when three Palestinians were apprehended with butcher knives in Afula;
 (155)an attack on December 9, 2015, when Palestinians opened fire on an Israeli family in a drive by shooting, injuring two in the West Bank;
 (156)an attack on December 9, 2015, when a Palestinian stabbed a civilian and a member of the Israel Defense Forces soldiers in Hebron;
 (157)an attack on December 7, 2015, when a Palestinian stabbed an Israeli civilian in Hebron; (158)an attack on December 6, 2015, when a Palestinian used his vehicle to ram and subsequently stab Israelis in Jerusalem;
 (159)an attack on December 4, 2015, when a Palestinian used his vehicle to ram two Israel Defense Forces soldiers in Ofra;
 (160)an attack on December 4, 2015, when a Palestinian stabbed an Israel Defense Forces soldier in in Abud;
 (161)an attack on December 4, 2015, when two Palestinians stabbed an Israel Defense Forces soldier in Hebron;
 (162)an attack on December 3, 2015, when a Palestinian shot an Israel Defense Forces soldier and an Israeli civilian north of Jerusalem;
 (163)an attack on December 3, 2015, when a Palestinian stabbed an Israel Defense Forces soldier near Jerusalem’s Old City;
 (164)an attempted attack on December 3, 2015, when a Palestinian attempted to stab an Israeli at the Gush Etzion junction;
 (165)an attempted attack on December 3, 2015, when a Palestinian attempted to stab an Israel Defense Forces soldier in the West Bank;
 (166)an attack on November 29, 2015, when a Palestinian stabbed an Israeli border police officer near Jerusalem’s Old City;
 (167)an attack on November 29, 2015, when a Palestinian stabbed a foreign worker from Nepal in Jerusalem;
 (168)an attack on November 27, 2015, when a Palestinian used his vehicle to ram two Israel Defense Forces soldiers in Kfar Adumim;
 (169)an attack on November 27, 2015, when a Palestinian used his vehicle to ram six Israel Defense Forces soldiers in the West Bank;
 (170)an attack on November 25, 2015, when a Palestinian stabbed an Israel Defense Forces soldier in the West Bank;
 (171)an attack on November 24, 2015, when a Palestinian used his vehicle to ram three Israel Defense Forces soldiers and one border police officer in the West Bank;
 (172)an attack on November 23, 2015, when two Palestinians stabbed an elderly Palestinian man from Bethlehem near Jerusalem’s Mahane Yehuda market;
 (173)an attack on November 23, 2015, when a Palestinian used his vehicle to ram an Israeli near Shavei Shomron;
 (174)an attempted attack on November 23, 2015, when a Palestinian attempted to stab Israel Defense soldiers in the West Bank;
 (175)an attack on November 23, 2015, when a Palestinian stabbed and killed an Israel Defense Forces soldier and wounded two others near Modi’in;
 (176)an attempted attack on November 22, 2015, when a Palestinian attempted to stab an Israeli civilian in the West Bank;
 (177)an attempted attack on November 22, 2015, when a Palestinian taxi driver attempted to use his vehicle to ram a group of Israeli pedestrians in Kfar Adumim;
 (178)an attack on November 22, 2015, when a Palestinian stabbed and killed an Israeli civilian in Gush Etzion;
 (179)an attack on November 21, 2015, when a Palestinian stabbed four people in Kiryat Gat; (180)an attack on November 19, 2015, when a Palestinian killed two Israelis and wounded one in a stabbing attack in Tel Aviv;
 (181)an attack on November 19, 2015, when a Palestinian gunman opened fire and killed three, including one American, sitting in a traffic jam south of Jerusalem;
 (182)an attack on November 13, 2015, when a Palestinian gunman opened fire and killed two and wounded four in Otniel;
 (183)an attack on November 10, 2015, when two Palestinian youth stabbed an Israeli security guard on the Jerusalem light rail;
 (184)an attempted attack on November 10, 2015, when a Palestinian attempted to stab an Israeli police officer outside of Jerusalem’s Old City;
 (185)an attempted attack on November 10, 2015, when a Palestinian attempted to stab an Israeli border police officer near Abu Dis;
 (186)an attempted attack on November 9, 2015, when a Palestinian attempted to stab Israeli police officers in the West Bank;
 (187)an attack on November 8, 2015, when a Palestinian used his vehicle to ram four Israelis at a hitchhiking stop at the Tapuah Junction in the West Bank;
 (188)an attack on November 8, 2015, when a Palestinian stabbed an Israeli security guard near Jerusalem; (189)an attack on November 8, 2015, when a Palestinian stabbed an Israeli man in the West Bank;
 (190)an attack on November 6, 2015, when a Palestinian stabbed an Israeli man near Jerusalem; (191)an attack on November 6, 2015, when two Palestinians opened fire and wounded two Israelis in Hebron;
 (192)an attack on November 6, 2015, when a Palestinian opened fire and wounded an Israel Defense Forces soldier near Hebron;
 (193)an attempted attack on November 5, 2015, when a Palestinian attempted to stab an Israeli in Gush Etzion;
 (194)an attack on November 4, 2015, when a Palestinian used his vehicle to ram three Israeli border police officers, killing one and wounding two near Hebron;
 (195)an attack on November 2, 2015, when a Palestinian stabbed a 71 year-old Israeli man in Netanya; (196)an attack on November 2, 2015, when a Palestinian stabbed three Israelis, including an 80-year-old woman, in Tel Aviv;
 (197)an attempted attack on November 2, 2015, when a two Palestinians attempted to stab an Israel Defense Forces soldier in the West Bank;
 (198)an attack on November 1, 2015, when a Palestinian used his vehicle to ram three Israel border police officers in Hebron;
 (199)an attack on October 31, 2015, when a 17-year-old Palestinian attempted to stab Israel Defense Forces soldiers near the Gilboa crossing;
 (200)an attack on October 30, 2015, when two Palestinians attempted to stab Israeli border police officers near the Tapuach Junction;
 (201)an attack on October 30, 2015, when an Israeli was stabbed by a Palestinian near the French Hill light rail station in Jerusalem;
 (202)an attack on October 29, 2015, when a Palestinian stabbed an Israel Defense Forces soldier near the Tomb of the Patriarchs in Hebron;
 (203)an attempted attack on October 29, 2015, when a Palestinian attempted to stab an Israel Defense Forces soldier in the neighborhood of Beit Hadassah;
 (204)an attack on October 29, 2015, when shots were fired from a vehicle towards a bus stop near Jerusalem;
 (205)an attack on October 28, 2015, when an Israeli woman was stabbed by a Palestinian outside of the Rami Levy supermarket near Gush Etzion;
 (206)an attempted attack on October 28, 2015, when a Palestinian attempted to stab an Israel Defense Forces soldier near the Tomb of the Patriarchs in Hebron;
 (207)an attack on October 27, 2015, when two Palestinians stabbed an Israel Defense Forces soldier near Gush Etzion;
 (208)an attempted attack on October 27, 2015, when two Palestinian teenagers were apprehended with a knife and an axe in Jerusalem;
 (209)an attack on October 26, 2015, when an Israel Defense Forces soldier was stabbed by two Palestinians near Gush Etzion;
 (210)an attack on October 26, 2015, when an Israel Defense Forces soldier was stabbed and seriously wounded near Hebron;
 (211)an attempted attack on October 26, 2015, when a Palestinian assailant attempted to stab an Israel Defense Forces soldier outside of the Tomb of the Patriarchs in Hebron;
 (212)an attack on October 25, 2015, when an Israeli man was wounded in a stabbing attack after his car was stoned by Palestinian assailants near Metzad;
 (213)an attempted attack on October 25, 2015, when a 17-year-old female Palestinian assailant attempted to stab an Israel Defense Forces soldier near Hebron;
 (214)an attack on October 25, 2015, when an Israeli man was stabbed near Ariel; (215)an attempted attack on October 24, 2015, when a 16-year-old Palestinian posing as a candy vendor attempted to stab a security guard near the Gilboa crossing;
 (216)an attack on October 23, 2015, when an Israel Defense Forces soldier was stabbed in Gush Etzion; (217)an attack on October 23, 2015, when an Israeli couple and their three young children were wounded when a firebomb was thrown at their car near Beit El;
 (218)an attempted attack on October 22, 2015, when a student was stabbed and moderately injured while waiting for the bus in Bet Shemesh;
 (219)an attempted attack on October 22, 2015, when two Palestinian terrorists attempted to board an Israeli school bus to carry out a knife attack in Bet Shemesh;
 (220)an attempted attack on October 21, 2015, when a 15-year-old Palestinian attempted to attack Israeli security forces with a knife in Yitzhar;
 (221)an attack on October 21, 2015, when an Israeli policeman was injured in a car-ramming attack in Ofra;
 (222)an attack on October 21, 2015, when an Israel Defense Forces soldier was critically wounded in a stabbing attack near at the Adam Junction near Jerusalem;
 (223)an attempted attack on October 21, 2015, when two Palestinians were apprehended by Israeli security forces who found homemade explosive devices in their vehicle;
 (224)an attack on October 21, 2015, when five Israel Defense Forces soldiers were injured after their vehicle was attacked with stones, and, after exiting the vehicle in order to apprehend the stone-throwers, were rammed by a vehicle near Beit Ummar;
 (225)an attack on October 20, 2015, when an Israeli man was killed after his vehicle was stoned, and, after escaping the vehicle, was struck and run over in a vehicular attack;
 (226)an attack on October 20, 2015, when an Israel Defense Forces soldier was injured in a stabbing attack in Hebron;
 (227)an attack on October 20, 2015, when two Israelis were wounded in a vehicular attack and attempted stabbing at a bus stop at the Gush Etzion Junction;
 (228)an attack on October 18, 2015, when an Israel Defense Forces soldier was killed and 10 civilians and police officers wounded after a Palestinian terrorist entered the Central Bus Station of Be’er Sheva and opened fire;
 (229)an attempted attack on October 17, 2015, when a 16-year-old Palestinian attempted to stab Israeli border police officers in Jerusalem;
 (230)an attempted attack on October 17, 2015, when a Palestinian attempted to stab an Israeli civilian in Hebron;
 (231)an attack on October 17, 2015, when a 16-year-old Palestinian woman stabbed an Israeli border police officer in Hebron;
 (232)an attack on October 17, 2015, when a Palestinian stabbed an Israel Defense Forces soldier at a police checkpoint in Hebron;
 (233)an attempted attack on October 17, 2015, when a Palestinian attempted to stab an Israeli police officer and bomb squad officer at the Kalandiya Checkpoint near Jerusalem;
 (234)an attack on October 16, 2015, when Palestinian rioters set fire to Joseph’s Tomb, a Jewish Holy site in Nablus;
 (235)an attempted attack on October 16, 2015, when Israeli border police detected an explosive device at a checkpoint near Hebrew University’s Campus at Mount Scopus in Jerusalem;
 (236)an attack on October 16, 2015, when a Palestinian disguised as a photojournalist stabbed an Israel Defense Forces soldier near Hebron;
 (237)an attempted attack on October 14, 2015, when Israeli border police discovered a knife hidden under the assailant’s seat in Jerusalem;
 (238)an attack on October 14, 2015, when a Palestinian stabbed two people by the Damascus Gate in the Old City of Jerusalem;
 (239)an attack on October 14, 2015, when an Israeli woman was stabbed by a Palestinian while waiting for a bus near the Central Bus Station in Jerusalem;
 (240)an attack on October 13, 2015, when an Israeli man was stabbed in the center of Raanana; (241)an attack on October 13, 2015, when four Israelis were wounded in a stabbing attack in Raanana;
 (242)an attack on October 13, 2015, when two Israelis were killed and 15 wounded when two Palestinians boarded a bus and began to attack passengers in Jerusalem;
 (243)an attack on October 13, 2015, when an Israeli man was killed and five wounded by a Palestinian in a vehicle attack in Jerusalem;
 (244)an attempted attack on October 12, 2015, when a stabbing attack was foiled outside of the Lion’s Gate in the Old City of Jerusalem;
 (245)an attack on October 12, 2015, when an Israeli border police officer was stabbed by a 16-year-old Palestinian in Jerusalem;
 (246)an attack on October 12, 2015, when two Palestinian stabbed two Israeli civilians, including a 13-year-old Israeli boy riding his bicycle, in Jerusalem;
 (247)an attack on October 12, 2015, when a Palestinian stabbed an Israel Defense Forces soldier on a bus in Jerusalem;
 (248)an attack on October 11, 2015, when an Israeli police officer was injured after the driver of the car he pulled over set off an explosive device in Ma’ale Adumim;
 (249)an attack on October 10, 2015, when a 16-year-old Palestinian stabbed two Israelis near the Damascus Gate in the Old City of Jerusalem;
 (250)an attack on October 10, 2015, when a Palestinian stabbed two Israeli police officers near the Damascus Gate in the Old City of Jerusalem;
 (251)an attack on October 9, 2015, when a 16-year-old Israeli boy was stabbed by a Palestinian in Jerusalem;
 (252)an attack on October 9, 2015, when a Palestinian stabbed a police officer in Kiryat Arba; (253)an attempted attack on October 9, 2015, when a Palestinian attempted to stab an Israeli security guard at the Central Bus Station of Afula;
 (254)an attack on October 8, 2015, when an Israel Defense Forces soldier and three others were stabbed by a Palestinian in Tel Aviv;
 (255)an attack on October 8, 2015, when a Palestinian stabbed an Israeli civilian near the light rail in Jerusalem;
 (256)an attack on October 8, 2015, when a man was stabbed and seriously wounded by a Palestinian in Kiryat Arba;
 (257)an attack on October 8, 2015, when an Israel Defense Forces soldier was wounded in a stabbing attack in Afula;
 (258)an attack on October 7, 2015, when a Palestinian wounded an Israeli man in a stabbing attack in Petach Tikva;
 (259)an attack on October 7, 2015, when an 18-year-old Palestinian stabbed an Israeli man near the Lion’s Gate of the Old City of Jerusalem;
 (260)an attack on October 7, 2015, when a Palestinian stabbed an Israel Defense Forces soldier in Kiryat Gat;
 (261)an attack on October 4, 2015, when a 15-year-old Israeli boy was stabbed by a Palestinian in Jerusalem;
 (262)an attack on October 3, 2015, when two Israelis were stabbed to death and two others injured by a Palestinian in Jerusalem;
 (263)an attack on October 1, 2015, when two Israelis traveling with their four children were killed in a drive-by shooting near Nabulus;
 (264)an attempted attack on September 22, 2015, when a Palestinian attempted to stab an Israel Defense Forces soldier in Hebron;
 (265)an attempted attack on September 21, 2015, when an Israel Defense Forces soldier was injured by a firebomb near Joseph’s Tomb; and
 (266)an attack on September 13, 2015, when an Israeli was killed after his vehicle was struck by rocks near Jerusalem;
 Whereas the international community has remained nearly silent in response to these attacks and attempted attacks;
 Whereas Palestinian violence is driven by anti-Jewish incitement and delegitimization of Israel’s right to exist;
 Whereas Palestinian Authority President Mahmoud Abbas, in addressing the Arab League in Cairo, Egypt, stated on May 28, 2016, that we [the Palestinian Authority] incite [against Israel] in the media and in educational institutions;
 Whereas Palestinian Authority President Mahmoud Abbas said on July 30, 2013, that in a final resolution, [the Palestinian Authority] would not see the presence of a single Israeli in the state of Palestine; Whereas Palestinian Authority President Mahmoud Abbas stated on a September 16, 2015, television broadcast that We welcome every drop of blood spilled in Jerusalem. This is pure blood, clean blood, blood on its way to Allah. With the help of Allah, every martyr will be in heaven, and every wounded will get his reward;
 Whereas the Palestinian Government praises Palestinian terrorists as heroes to be commended and emulated;
 Whereas Palestinians in Hamas-controlled Gaza routinely distribute sweets to celebrate successful terrorist attacks;
 Whereas on September 30, 2015, Palestinian Authority President Mahmoud Abbas said during a speech to the United Nations that the Palestinian Authority is no longer bound to the 1995 Oslo Accords which established the two-state solution for peace;
 Whereas in a November 2014 address commemorating the 10th anniversary of Yasser Arafat’s death, President Abbas said that as Israel has no claim to Jerusalem, he will not allow the Temple Mount to be contaminated by Jews, and threatened that Jewish prayer at the site would cause a devastating religious war;
 Whereas in June 2013, Palestinian Authority President Mahmoud Abbas referenced Israeli acts which indicate an evil and dangerous plot to destroy Al-Aqsa and build the alleged temple; and Whereas Israelis and Palestinians alike have the right to live in safety and dignity; Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States— (1)condemns incitement and acts of violence against Israeli citizens;
 (2)calls on Palestinian Authority President Mahmoud Abbas to publically condemn incitement and acts of violence against Israeli citizens and to discontinue incitement in Palestinian Authority-controlled media outlets;
 (3)calls on the international community to condemn incitement and acts of violence against Israeli citizens;
 (4)believes that any chance at lasting peace can only happen through peaceful, bilateral, discussions and sound consultation with peaceful allies, not calls for bloodshed;
 (5)expresses support for individuals and organizations working to encourage cooperation between Israelis and Palestinians, and the many activists within Israel and the Palestinian territories working to bring an end to the conflict; and
 (6)reaffirms the friendship between Israel and the United States. 